DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the application filed on 18 September 2018.  Claims 1-6 are currently pending, and are rejected.

Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: viewer 320 (in paragraph [0025]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, lines 1-2, recites “wherein improving performance of one or more of the hydrocarbon production wells comprises…”.  However, “improving performance of one or more of the hydrocarbon production wells” has not been previously recited as a step in the claimed method, and thus lacks antecedent basis.  Additionally, lines 3-9 list elements comprised within the recited “improving” step; however, the elements recited are not method steps and thus cannot be part of an improving process.  It appears that these elements are instead potential results of a method step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2016/0356125, hereinafter Bello) in view of Ella et al. (US 8,280,635, hereinafter Ella).
Bello discloses the invention substantially as claimed, including a method for real-time monitoring of well performance.  Field data is received from sensors in the well, and production performance properties of the well are determined by applying the field data to a two- or three-dimensional numerical transient thermal multiphase reservoir flow model, which is continually calibrated and updated (Bello, Abstract).
With reference to claim 1, Bello discloses a method of detecting and mitigating flow instabilities in one or more hydrocarbon production wells, the method comprising:
generating a numerical model of transient and thermal multiphase flow in each of the one or more hydrocarbon production wells (see paragraphs [0002] and [0047], where the numerical model of transient and thermal multiphase flow corresponds to the 2D/3D numerical transient thermal multiphase reservoir flow model, which includes a forward model; and paragraphs [0051] – [0057], where details of its generation are discussed); 
retrieving well test data from a database (see paragraph [0002], where the well test data corresponds to the real-time measurement data, and paragraph [0079], where this data is stored and retrieved specifically from a database); and 
calibrating the numerical model using the well test data (see paragraphs [0002] and [0082] – [0083], where this model may be continuously or periodically calibrated using the real-time measurement data).
	Though Bello notes that the calibrated numerical model may be used for monitoring of wells as well as forecasting production parameters of these wells (see paragraphs [0084] and [0089]) and further teaches outputting results of this forecasting to a user (see paragraphs [0020] and [0101] – [0102]), it does not explicitly disclose that this displayed data includes particular operating conditions to change, nor does it disclose the performance of a parametric study to derive such specific operating conditions.  However, Ella from the same or similar field of endeavor does disclose these limitations, including the following:
retrieving real-time production data pertaining to each of the one or more hydrocarbon production wells (see col. 8, lines 24-67, where production data such as characteristics of the wells may be received in real time); 

using the calibrated numerical model, performing a parametric study to determine how input parameters affect at least one of stability and performance of the one or more hydrocarbon production wells (see col. 2, lines 5-13, and col. 13, line 18 – col. 14, line 12, where a calibrated predictive model (the production system model and its solver module) similar to that of Bello is disclosed.  See further col. 19, line 52 – col. 20, line 15, where this model performs a parametric study (modeling a number of different scenarios) to identify variables (such as those of col. 2, lines 27-59) that affect the performance of a given well and achieve particular operational objectives.); 
querying results of the parametric study to determine a type of flow instability and to determine operating conditions to improve performance of the one or more hydrocarbon production wells (see col. 12, lines 51-57, where a submodel of the production system model models flow rates/instabilities; and col. 15, lines 51-56, and col. 19, line 60 – col. 20, line 15, where corrective actions to implement in order to improve performance are identified); and 
providing, to a user, an advisory to change operating conditions of one or more of the hydrocarbon production wells to improve stability and/or performance of one or more of the hydrocarbon production wells (see col. 9, lines 43-59).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to enable an operator to quickly and 
With reference to claim 2, the combination of Bello and Ella discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Bello further discloses that the one or more hydrocarbon wells comprises a gas lift well (see paragraph [0026]).
With reference to claim 3, the combination of Bello and Ella discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Bello further discloses that calibrating the numerical model comprises applying a history matching procedure to the numerical model (see paragraphs [0075] and [0081], where historical data may also be used to calibrate the model).
With reference to claim 4, the combination of Bello and Ella discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Ella further discloses that improving performance of one or more of the hydrocarbon production wells comprises at least one of an increase in well production, an increase in well equipment life, an increase in facility equipment life, 11 2017EM305-USa reduction in well maintenance, a reduction in facility maintenance, and an increase in a well life, of one or more of the hydrocarbon production wells (see col. 5, line 61 – col. 6, line 4).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well’s operation and achieve a specific operational objective.
With reference to claim 5, the combination of Bello and Ella discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Ella further discloses the following:
using the queried results to generate an operational map and/or a gas lift performance curve (see col. 19, lines 1-29, where the graphical representations of various well characteristics (such as pressure, temperature, flow, etc.) and/or the presented interrelationships among various wells components of the upstream production system correspond to the operational map); and 
using the operational map /gas lift performance curve to determine the type of flow instability and to determine how to improve the operating conditions (see col. 19, lines 29-40, where the graphical representations of pressure, flow, etc. indicate flow instability and corrective actions to improve operating conditions, as well as the displayed interrelationships which indicate system-wide corrective actions to improve operating conditions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well’s operation and achieve a specific operational objective.
With reference to claim 6, the combination of Bello and Ella discloses all subject matter of the claimed invention as discussed above with respect to claim 5.  Additionally, Ella further discloses displaying the operational map on a display (see col. 18, line 41 – col. 19, line 40).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
For example, Kimminau et al. (US 2007/0032994) discloses a system that outputs indicators or warnings if a flow system model determines that well conditions fall outside desirable ranges for satisfactory flow assurance or if the flow system model predicts a potential onset of restriction to flow (Kimminau, paragraphs [0006], [0022], and [0033]).
Vinegar et al. (US 2002/0029883) discloses a system for detecting flow regimes in gas-lift wells and calculating parameters such as gas injection to implement to obtain a desired downhole flow regime (Vinegar, paragraphs [0017] – [0019] and [0023]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571) 272-0902. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann, can be reached at (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH E DRABIK/               Examiner, Art Unit 4121       

/KHOA D DOAN/               Primary Examiner, Art Unit 2133